o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc psi b03 genin-113810-16 ------------------------- ---------------- id no uil --------------------------------------- ------------------------------------------ ---------------------------------- -------------------------------- dear -------------- this letter responds to your letter dated date requesting that the internal_revenue_service issue a letter_ruling to your client that retroactively revokes an s election made by a prior owner of your client’s limited_liability_company llc your client acquired the llc along with a partnership since election to be treated as an s_corporation the llc has learned recently that its prior owner made an and the llc has filed consistently as ---------- ------ ------ in the llc may qualify for relief under sec_301_9100-3 of the procedure and administration regulations to make a late entity classification election to be treated as a partnership however we cannot consider a ruling_request without the documents and information required in all ruling requests see revproc_2016_1 2016_1_irb_1 and the additional information to be provided regarding a late entity classification which is described in sec_301_9100-3 of the procedure and administration regulations in addition a request for a letter_ruling requires the payment of the applicable user_fee listed in appendix a of the revenue_procedure therefore we are responding to you with this general information_letter that describes the general procedures for requesting relief for general background sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 under sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 or to change its genin-113810-16 classification by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government this letter has called your attention to certain general principles of law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 information letters are advisory only and therefore the internal_revenue_service is not bound by any statements contained herein we hope this general information is helpful please contact our office at ------- if you have further questions --------------- sincerely bradford poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures revproc_2016_1 2016_1_irb_1 sec_301_9100-3
